Citation Nr: 0123248	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  94-08 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 
noncompensably disabling for the residuals of a 
cholecystectomy/gastroesophageal reflux disease, on appeal 
from the initial grant of service connection.

2.  Entitlement to a disability rating in excess of 
noncompensably disabling for bilateral hearing loss, on 
appeal from the initial grant of service connection.

3.  Entitlement to a disability rating in excess of 
noncompensably disabling for hemorrhoids, on appeal from the 
initial grant of service connection.

4.  Entitlement to a disability rating in excess of 
noncompensably disabling for perianal folliculitis, on appeal 
from the initial grant of service connection.

5.  Entitlement to service connection for the residuals of a 
brain concussion.

6.  Entitlement to service connection for a cardiovascular 
disability, including hypertension.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for hyperopia, myopia, 
and presbyopia.

9.  Entitlement to service connection for glaucoma.

10.  Entitlement to service connection for a rectal 
disorder/irritation.

11.  Entitlement to service connection for chest pain/lung 
disorder.

12.  Entitlement to service connection for bilateral leg 
disabilities.

13.  Entitlement to service connection for a left hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran had active service from June 1954 to December 
1957 and from November 1966 to May 1986.

This appeal arises from a rating decision of November 1992 
from the Denver, Colorado, Regional Office (RO).  The appeal 
was certified to the Board of Veterans' Appeals (Board) from 
the Philadelphia, Pennsylvania, RO.

The supplemental statements of the case included the issue of 
service connection for rheumatoid arthritis.  However, the 
rating decision that the veteran disagreed with and from 
which this appeal arises does not address this issue.  The 
issue was first addressed in a November 1993 rating decision.  
Additionally, the claims file does not contain a timely 
notice of disagreement on the issue of service connection for 
rheumatoid arthritis.  Since a timely notice of disagreement 
was not filed, an appeal of this issue is not before the 
Board and the Board is without jurisdiction to consider it.  
38 U.S.C.A. §§ 7105(a), 7108 (West 1991).

This decision will address the issues of increased ratings 
for the residuals of a cholecystectomy/gastroesophageal 
reflux disease, bilateral hearing loss, hemorrhoids, and 
perianal folliculitis.  The decision will also address the 
issues of service connection for the residuals of a brain 
concussion, a cardiovascular disability, diabetes mellitus, 
hyperopia, myopia, presbyopia, glaucoma, rectal irritation 
(as a separate disorder from service connected hemorrhoids 
and perianal folliculitis), and chest pain.  The remand that 
follows this decision will address the issues of service 
connection for bilateral leg disabilities and a left hip 
disability. 

To the extent that the ratings assigned are initial ratings, 
the provisions of Fenderson, concerning staged ratings are 
for application in this case, and are applied accordingly.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's instant claims has been developed, except for 
the remanded claims.

2.  Other than a scar, there are no symptoms attributable to 
removal of the gall bladder.

3.  The cholecystectomy scar is not poorly nourished with 
repeated ulceration, or tender or painful.  There is no 
limitation of function due to the scar.

4.  The veteran had at the most mild symptoms of epigastric 
distress and substernal pain.   

5.  The medical evidence does not show any impairment of 
health due to the gastroesophageal reflux disease.

6.  In June 1992 average pure tone thresholds were 26 
decibels in the right ear and 24 decibels in the left ear 
with speech recognition ability of 100 percent bilaterally.  
In May 1999 average pure tone thresholds were 33 decibels in 
the right ear and 30 decibels in the left ear with speech 
recognition ability of 94 percent bilaterally.

7.  The veteran's hemorrhoids were no more than mild.

8.  The perianal folliculitis involved symptoms that were 
slight and involved an area that was small and nonexposed.

9.  Service connection for the residuals of a brain 
concussion during service from June 1954 to December 1957 was 
denied in a January 1966 rating decision.  The veteran was 
advised of this decision in a February 1966 Department of 
Veterans Affairs (VA) letter and did not submit a timely 
notice of disagreement.  He has not applied to reopen this 
claim on the basis of new and material evidence.

10.  There is no evidence of a brain concussion or any head 
injury during service from 1966 to 1986.  This was a new 
claim based on later service.  There is no showing of current 
residuals of any brain concussion or head injury.

11.  Hypertension was not diagnosed or demonstrated during 
service.

12.  No cardiac disease was diagnosed or demonstrated during 
service.

13.  There was no compensably disabling hypertension or any 
other cardiovascular disease within one year of retirement 
from service.

14.  There is no evidence of peripheral vascular disease 
during service and no evidence linking any current peripheral 
vascular disease to service.

15.  There is no evidence of a systolic murmur during service 
and no evidence linking any current murmur to service.

16.  Diabetes mellitus was not diagnosed or demonstrated 
during service.

17.  There is no evidence of diabetes mellitus within one 
year of retirement from service.

18.  There are no signs, symptoms, or evidence of present 
diabetes mellitus.

19.  The veteran has refractive errors of the eyes.  

20.  There is no evidence of any eye injury or disease during 
service to cause refractive errors or the eyes.

21.  Glaucoma was not diagnosed or demonstrated during 
service.

22.  The veteran does not have glaucoma.

23.  Service connection for hemorrhoids, perianal 
folliculitis, and gastroesophageal reflux disease has been 
established.

24.  A chronic rectal disorder or irritation (other than 
hemorrhoids or perianal folliculitis) was not diagnosed 
during service and there is no evidence of continuity of 
symptomatology of any rectal disorder or irritation following 
service.

25.  There is no present rectal condition or irritation 
(other than hemorrhoids or perianal folliculitis).

26.  No chronic chest pain/condition or lung disorder was 
present during service.

27.  There is no continuity of any chest pain/condition or 
lung disorder following service.

28.  There is no current chest pain/condition or lung 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, but no 
more, for the residuals of a cholecystectomy/gastroesophageal 
reflux disease are met.  38 U.S.C.A. §§ 1155, 5100, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.20, 
4.114, 4.118, Diagnostic Codes 7318, 7346, 7803, 7804, 7805 
(2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The criteria for an increased (compensable) disability 
rating for bilateral hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 through 
6110 (1998); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

3.  The criteria for an increased (compensable) disability 
rating for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 
5100, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7336 (2000); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

4.  The criteria for an increased (compensable) disability 
rating for perianal folliculitis are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic Code 7806 (2000); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

5.  Residuals of a brain concussion were not incurred in 
service from 1966 to 1986.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5103, 5103A, 5107,  (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303, (2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

6.  A cardiovascular disability, including hypertension, was 
not incurred in service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5100, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2000); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). 

7.  Diabetes mellitus was not incurred in service, nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

8.  Hyperopia, myopia, and presbyopia were not incurred in 
service and are refractive errors of the eye not subject to 
service connection.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 4.9 
(2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 

9.  Glaucoma was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5103, 5103A, 5107 (West Supp. 2001); 
38 C.F.R. § 3.303 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

10.  A rectal disorder or irritation (other than that already 
service connected) was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5103, 5103A, 5107 (West Supp. 2001); 
38 C.F.R. § 3.303 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 

11.  Chronic chest pain or a lung disorder was not incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 5103A, 
5107 (West Supp. 2001); 38 C.F.R. § 3.303 (2000); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A November 5, 1954, clinical record entry notes blood 
pressure values of 140/60 and 130/70.  Other clinical record 
entries, dated in November 1954, note an abrasion of the left 
hip.

A July 1956 clinical record entry notes a cold and pain 
across the chest.  The diagnosis was upper respiratory 
infection.

A report of medical examination, dated in November 1957 for 
separation, notes the clinical evaluation of the eyes-
general, pupils, ocular motility, lungs and chest, heart and 
vascular system, anus and rectum, endocrine system, and the 
lower extremities was normal.  Blood pressure was 130/88.

A January 1966 rating decision denied service connection for 
the residual of a brain concussion.  The veteran was notified 
of this decision in a February 1966 letter.

A March 1968 consultation report notes the veteran complained 
of back pain that radiated to the anterior thigh and leg as 
well as the popliteal area of the left leg.

A May 1968 clinical record entry notes blood pressure was 
150/90.

A report of medical examination, dated in September 1970, 
notes the clinical evaluation of the head, eyes, 
ophthalmoscopic, pupils, ocular motility, lungs and chest, 
heart and vascular system, endocrine system, anus and rectum, 
lower extremities, and neurologic was normal.  Blood pressure 
was 136/90.  

A May 1971 clinical record entry notes blood pressure was 
140/80.

A March 1973 clinical record entry notes the veteran 
complained of intermittent itching at the anus.

An April 1973 clinical record notes an impression of peptic 
ulcer disease.

An August 3, 1973, clinical record notes blood pressure 
values of 165/90 and 170/96.  The impressions were minimal 
hypertension probably due to anxiety.  An August 10, 1973, 
clinical record notes blood pressure of 150/90 and 155/85.  

A December 1973 clinical record entry notes the veteran 
complained of pain in the chest.  The impression was 
gastritis/esophagitis and possible hiatal hernia.  Blood 
pressure was 144/102.

A May 1974 clinical record entry notes a recurrent furuncle 
versus a perirectal abscess.

A January 1975 radiographic report of a chest X-ray notes it 
was within normal limits.

A March 1975 operation report notes the veteran underwent a 
cholecystectomy.

A May 1975 clinical record entry notes an impression of 
pruritus ani.

A November 1975 clinical record entry notes an impression of 
reflex esophagitis possibly due to hiatal hernia documented 
on upper GI.  

A February 1976 clinical record notes an assessment of rectal 
irritation.  

A March 10, 1976, clinical record notes blood pressure was 
150/90.  A March 31, 1976, clinical record notes blood 
pressure was 116/70.  

A July 1976 clinical record entry notes a complaint of 
epigastric pain.  The record notes the veteran was drinking 
six to seven cups of coffee and multiple Cokes daily.  The 
impression was gastritis due to coffee, etc. 

An August 12, 1976, clinical record notes the veteran had a 
history of hiatal hernia.  An August 12, 1976, radiographic 
report of a chest X-ray notes there were no distinct 
abnormalities of the heart, lungs, visualized bony thorax, 
and there was no evidence of tuberculosis.  An August 24, 
1976, clinical record notes a perirectal abscess.  An August 
27, 1976, follow up record entry notes an impression of 
healing abscess. 

A November 1976 clinical record entry notes the veteran 
complained of heartburn.  The impression was possible peptic 
ulcer.  

A December 1976 clinical record entry notes the veteran 
complained of epigastric pain and left subcostal pain.  The 
impression was nervous dyspepsia and questionable peptic 
ulcer.  The report of a December 1976 upper GI notes an 
impression of a normal upper GI series.  A December 1976 
pulmonary function study notes an interpretation of mild 
restrictive defect, borderline.

A report of medical examination, dated in December 1976, 
notes the clinical evaluation of the head, eyes, 
ophthalmoscopic, pupils, ocular motility, lungs and chest, 
heart and vascular system, endocrine system, anus and rectum, 
lower extremities, and neurologic was normal.  The rectum was 
normal to digital examination.  The chest X-ray was within 
normal limits and the urinalysis was negative for sugar.  
Blood pressure was 112/68.  

A December 1976 radiographic report of a chest X-ray notes no 
significant abnormalities.  

A February 2, 1977, clinical record entry notes an impression 
of left hip pain traumatic and a February 4, 1977, entry 
notes left hip better.  A February 7, 1977, physical profile 
serial report notes left hip pain. 

An April 1977 clinical record entry notes blood pressure was 
140/80.  An April 1977 radiographic report of a chest X-ray 
notes a history of pain in the left costal area with a normal 
examination.   

A July 1977 clinical record entry notes a glucose tolerance 
test was borderline high.  Blood pressure was 120/80.  A July 
1977 consultation sheet to dietitian notes a provisional 
diagnosis of borderline diabetic and that the veteran was 
instructed concerning diet.

A January 6, 1978, clinical record notes blood sugar was 
normal.  A January 14, 1978, clinical record notes a 
diagnosis of bronchitis.  A January 26, 1978, clinical record 
entry notes an assessment of bronchitis.  A January 28, 1978, 
clinical record cover sheet notes diagnoses of upper 
respiratory infection and bronchitis.  A January 1978 
radiographic report of a chest X-ray notes a history of 
burning sensation in the lungs with an impression of 
exaggerated lung markings compatible with bronchitis.

A July 12, 1979, clinical record notes blood pressure of 
140/100.  A clinical record notes a five day blood pressure 
check showed blood pressure of 140/100 on July 12, 1979, 
122/80 on July 13, 1979, 138/86 on July 16, 1979, 128/80 on 
July 17, 1979, and 130/76 on July 18, 1979.

September 25, 1979, clinical record entries note the veteran 
complained of pain under the sternum and left side of the rib 
cage.  A September 28, 1979, follow up record notes a rib 
contusion versus a fracture.

A January 5, 1980, clinical record notes an assessment of 
bronchitis.  A January 7, 1980, clinical record notes there 
were expiratory wheezes.  A January 8, 1980, statement notes 
a diagnosis of bronchitis.

A February 1980 optometry clinical record notes diagnoses of 
mixed astigmatism and presbyopia.  A February 1980 clinical 
record notes an assessment of bronchitis.

A March 1980 statement notes a diagnosis of bronchitis.

An August 1980, clinical record notes a perirectal cyst.  The 
entry notes there was a previous cyst in 1972 and a 
recurrence six months later.

A report of medical examination, dated in February 1981, 
notes the clinical evaluation of the head, eyes, 
ophthalmoscopic, pupils, ocular motility, lungs and chest, 
heart and vascular system, endocrine system, anus and rectum, 
lower extremities, and neurologic was normal.  The rectum was 
normal to digital examination.  The chest X-ray was normal 
and the urinalysis was negative for sugar.  Blood pressure 
was 120/80.  There was decreased visual acuity that was 
corrected.  

A February 1981 optometry clinical record notes diagnoses of 
mixed astigmatism and presbyopia.  A February 1981 
electrocardiographic record notes blood pressure was 120/80.  
A February 1981 radiographic report of a chest X-ray notes no 
significant abnormalities.

A May 1981 clinical record entry notes blood pressure was 
140/80.

An August 1981 clinical record entry notes blood pressure was 
130/90.

An October 1981 clinical record notes chest congestion.  The 
assessment was upper respiratory infection.

A November 19, 1981, clinical record notes blood pressure was 
122/86.  A November 21, 1981, statement notes a diagnosis of 
early bronchitis.

A November 1982 clinical record notes blood pressure was 
140/80.

A December 1, 1982, clinical record notes blood pressure was 
158/80.  A December 3, 1982, clinical record notes blood 
pressure was 124/80.  

A January 1983 clinical record notes blood pressure was 
138/80.  

An April 1983 clinical record entry notes blood pressure was 
130/70.

A May 1983 clinical record notes blood pressure was 130/80.

A July 1983 clinical record notes the veteran complained of 
pain in the stomach and chest.  The assessment was viral 
gastritis.  Blood pressure was 144/74.

An August 25, 1983, clinical record notes the veteran 
complained of chest pain.  The assessment was bronchitis with 
chest pain of pleuritic etiology.  Blood pressure was 150/86.  
An August 1983 radiographic report of a chest X-ray notes a 
normal examination.  An August 26, 1983, clinical record 
notes that blood pressure was 120/82.  

A January 1984 clinical record notes blood pressure was 
138/80.  

A May 23, 1984, clinical record notes that blood pressure was 
160/92.  A May 25, 1984, clinical record notes blood pressure 
was 140/90.  A May 30, 1984, clinical record notes that blood 
pressure was 160/90 and that the veteran had been on duty and 
drinking coffee all night.

A June 1984 clinical record notes that blood pressure was 
140/90.  

A July 1984 clinical record notes blood pressure was 140/90.  
A second value was 132/88.

A dental health questionnaire notes blood pressure was 150/90 
on July 11, 1990, 150/90 on July 23, 1985, and 140/80, on 
August 14, 1985.  

A September 1984 clinical record notes blood pressure was 
140/90. 

A May 1985 clinical record notes blood pressure was 160/90.

A July 1985 electrocardiographic report notes blood pressure 
was 160/90.  The interpretation was within normal limits.

An August 2, 1985, clinical record notes blood pressure was 
150/78.  An August 21, 1985, record notes blood pressure was 
150/84.  

A February 19, 1985, clinical record notes blood pressure was 
138/90.  A February 20, 1985, clinical record notes blood 
pressure was 140/80.  

A January 1986 optometry clinical record notes undercorrected 
astigmatism hyperopia and myopic presbyopia.  A January 1986 
clinical record entry notes intraocular tension of 24 
bilaterally.  

A January 1986 stress test protocol report notes resting 
blood pressure was 138/90.  There was a normal blood pressure 
response and no substernal chest discomfort.  

A report of medical history, dated in February 1986 for 
retirement, notes the veteran indicated he had not had eye 
trouble; head injury; skin diseases; tuberculosis; asthma; 
shortness of breath; pain or pressure in the chest; 
palpitation or a pounding heart; heart trouble; piles or 
rectal disease; sugar or albumin in the urine; or lameness.  
He didn't know if he had had high or low blood pressure.  He 
indicated he had had cramps in the legs but denied a personal 
history of diabetes.  The report notes he was admitted to a 
private hospital in 1986 for pain in the chest radiating down 
the left arm.  

A report of medical examination, dated in February 1986 for 
retirement, notes the clinical evaluation of the head, eyes, 
ophthalmoscopic, pupils, ocular motility, lungs and chest, 
heart and vascular system, endocrine system, anus and rectum, 
lower extremities, and neurologic was normal.  The rectum was 
normal to digital examination.  The chest X-ray was normal 
and the urinalysis was negative for sugar.  Blood pressure 
was 130/80.  The report notes the veteran fractured the left 
leg in childhood and that he had degenerative disc disease in 
1970 with associated cramps in the legs.  There was defective 
near and distant vision that was corrected adequately.  

A February 3, 1986, clinical record notes blood pressure was 
130/80.  A February 23, 1986, clinical record notes blood 
pressure was 120/68.  A February 26, 1986, clinical record 
notes blood pressure was 150/90.

A March 10, 1986, clinical record notes blood pressure was 
130/90.  A March 11, 1986, clinical record notes the veteran 
had been found to have elevated intraocular pressures in 
January 1986.  The impression was no evidence of glaucoma 
both eyes, glaucoma suspect.  

An April 1986 clinical record notes blood pressure was 
180/90.

A July 1986 service department record notes the veteran got 
something in his eye.  The assessment was irritation left eye 
of questionable etiology.  Blood pressure was 150/90.

An August 1986 service department clinical record notes blood 
pressure was 132/90.

A December 1986 service department clinical record notes that 
blood pressure was 140/80.  EKG showed normal sinus rhythm 
and normal axis.

An April 1987 service department clinical record notes an 
assessment of hyperopic astigmatism and presbyopia.

A January 1988 service department clinical record notes an 
assessment/diagnosis of questionable hiatal hernia.

A December 16, 1988, service department clinical record notes 
impressions of hyperopic astigmatism and ocular hypertension.  
A December 23, 1988, service department clinical record notes 
there was slight wheezing of the lungs.  The assessment was 
bronchitis.  

A January 1989 service department clinical record notes the 
veteran complained of chest pressure.  The 
assessment/diagnosis was dyspepsia.

An October 1989 service department clinical record notes an 
assessment of compound hyperopic astigmatism presbyopia 
bilaterally and normal intraocular pressure.

A July 1990 service department clinical record notes an 
assessment of glaucoma suspect.

An August 1990 service department clinical record notes 
ocular hypertension glaucoma suspect.

A July 8, 1991, service department clinical record notes an 
assessment of bronchitis.  A July 16, 1991 service department 
clinical record notes an assessment of sinobronchitis.  A 
July 21, 1991, service department clinical record notes an 
assessment of upper respiratory infection rule out pneumonia.  
The record notes that a chest X-ray noted marginal right 
perihilar/post infiltrate.  A July 21, 1991, service 
department chest X-ray report notes an impression of negative 
chest.  

An August 1991 service department chest X-ray report notes 
the lung fields were free of active infiltrates or effusions 
and the bony structures were within normal limits. 

An October 1991 service department clinical record notes an 
assessment of bronchitis.

Service department clinical records, dated November 5, 1991, 
and November 27, 1991, note an assessment of bronchitis.

The report of a VA examination, dated in June 1992, notes the 
veteran claimed he was unfamiliar with any hip disorder and 
believed it was part of a symptom complex related to his 
lower back.  He also indicated that his claim for a bilateral 
leg condition was in reference to the symptom complex 
associated with a back disorder.  The veteran reported that 
there had been no actual diagnosis of diabetes and that he 
had elevated blood pressure readings from time to time.  He 
claimed that he had perianal ingrown hairs but not true 
hemorrhoids, and that he had pruritus associated with 
folliculitis that may progress to frank abscess.  He also 
noted that he had a scar from the removal of his gall bladder 
but no other sequelae.  The veteran also claimed that he had 
a hiatal hernia based on a chest X-ray but that he had never 
had an upper GI evaluation and he denied symptoms of 
heartburn, reflux, abdominal pain, or abnormal stools.  

The June 1992 VA examination report notes the veteran's blood 
pressure values were 130/85, 135/85, and 120/80.  The fundi 
appeared to be benign.  The veteran's chest was clear and 
barrel shaped.  In the lower extremities, there was no 
evidence of deformity or atrophy, there were no stasis 
changes, pulses were full and symmetrical, and muscle 
strength and sensory was normal.  He was also able to squat 
and arise to the standing position without difficulty.  In 
the perirectal area, the examiner noted that there was an 
inflamed follicle but no evidence of hemorrhoids.  There was 
no disfigurement, ulceration, depression or elevation, 
attachment, or tenderness of the cholecystectomy scar.

The June 1992 VA examination report notes there was 
insufficient evidence to make a diagnosis of a hip condition, 
cardiac condition, a bilateral leg condition, peptic ulcer, 
or hiatal hernia.  The examiner noted that there was a 
history of isolated elevated blood pressure readings but 
insufficient evidence to make a diagnosis of essential 
hypertension.  There was a residual of a well healed scar 
from the cholecystectomy.  

A June 1992 VA ophthalmology examination report notes there 
was no diabetic retinopathy.   

On the VA audiological evaluation in June 1992, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
20
35
40
LEFT

15
10
30
40

The average pure tone loss was 26 in the right ear and 24 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent bilaterally.

A November 6, 1992, service department clinical record notes 
an assessment of atypical chest pain and questionable 
bronchitis possibly viral.  A November 6, 1992, service 
department report of a chest X-ray notes an impression of a 
possible early pneumonic process in the right lower lung 
field.  A November 13, 1992, service department clinical 
record notes assessments of questionable resolving right 
upper pneumonia and questionable atypical chest pain.  A 
November 13, 1992, service department report of a chest X-ray 
notes an impression of findings very similar to those noted 
on the last examination.  The pulmonary vascular markings 
were prominent possibly related to some degree of bronchitis.  
The heart and mediastinum were normal.  A November 25, 1992, 
service department clinical record notes resolving 
pneumonitis.  

A November 1992 rating decision granted service connection 
for defective hearing of the right ear, residuals of 
cholecystectomy, hemorrhoids, and perianal folliculitis.  
Noncompensable disability ratings were assigned.  

A December 1992 service department clinical record notes the 
veteran complained of pressure pain on the left parasternal 
area.  The assessment was costochondritis.  A December 1992 
service department report of a chest X-ray notes an 
impression of prominent pulmonary vascular markings possibly 
relating to some degree of bronchitis without pneumonia, 
neoplasm, infiltrates, or other pulmonary abnormality.

A January 29, 1993, service department clinical record notes 
an assessment of rule out early perirectal abscess.  A 
February 1, 1993, service department clinical record notes a 
perirectal abscess.  

An August 1993 service department consultation sheet notes 
under cardiopulmonary complaints there was no chest pain and 
gastrointestinal complaints only indicated there was positive 
anorexia.

A September 3, 1993, service department clinical record notes 
an assessment of compound myopic astigmatism and simple 
myopic astigmatism with presbyopia.  A September 21, 1993, 
service department clinical record notes an assessment of age 
related macular degeneration and retinal pigment epithelium 
hypertrophy.  

A November 8, 1993, service department clinical record notes 
an assessment of upper respiratory infection in a smoker with 
questionable bronchitis.

A January 1995 service department clinical record notes an 
assessment of bronchitis upper respiratory infection.

A July 1996 private medical record notes cataracts and age 
related macular degeneration.

An August 1996 upper GI radiographic examination report notes 
gastroesophageal reflux was demonstrated.  There was mild 
thickening of the duodenal folds consistent with duodenitis 
and small duodenal diverticulum.

A September 1997 private medical statement notes the veteran 
indicated he was diagnosed with rheumatoid arthritis in 1993.  
The statement notes the lungs were clear.  There was a scar 
in the right upper quadrant of the abdomen.  

A February 1998 private medical statement notes the veteran 
had a history of rheumatoid arthritis that may actually be 
osteoarthritis.  The lungs were clear.  

A March 1998 private clinical note indicates the veteran had 
a history of arthritis that dated to 1992 or 1993.  Glucose 
was normal one week earlier.  The note indicates the lungs 
and skin were unrevealing.  The impressions included lower 
extremity claudication.  

An April 1998 private medical statement indicates the veteran 
had left iliofemoral occlusive disease that would be 
consistent with a diagnosis of intermittent claudication.

A June 1998 private medical statement notes the veteran 
believed he had evidence of peripheral vascular disease for 
over 30 years since his feet had been cold.  

September, October, and November 1998 private clinical 
records include an assessment of dyspepsia.

A November 1998 VA clinical record includes assessments of 
peripheral vascular disease, peptic ulcer disease stable, and 
gastroesophageal reflux disease controlled with Prilosec.

A January 1999 VA clinical record notes there was a scar in 
the right upper quadrant of the abdomen from the 
cholecystectomy.  The chest was symmetrical and there was no 
dullness or rales of the lungs.  The assessments included 
peripheral occlusive vascular disease and gastroesophageal 
reflux disease.  

A May 1999 VA gastrointestinal examination report notes the 
veteran complained of reflux symptoms on and off that were 
controlled with medication.  The assessment was long history 
of gastroesophageal reflux disease controlled with 
medication.

A VA arteries, veins, and miscellaneous examination report, 
dated in May 1999, notes the medical records were reviewed.  
The diagnosis was peripheral vascular disease involving the 
left lower extremity more than the right side.  

A VA digestive conditions miscellaneous examination report, 
dated in May 1999, notes a diagnosis of normal examination of 
the abdomen for hernias.

A VA rectum and anus examination report, dated in May 1999, 
notes the medical records were reviewed.  The veteran had not 
had any problems with sphincter control, he did not have any 
complaints of hemorrhoids, and he had not had any treatment 
for any rectal problems.  The rectum and anus luminal size 
were normal.  There was no evidence of hemorrhoids or 
bleeding.  The diagnosis was normal anal and rectal 
examination.

A VA eye examination report, dated in May 1999, notes the 
best corrected distance and near visual acuity in each eye 
was 20/30.  The assessments were no present evidence of 
glaucoma, no significant risk for glaucoma in the future, and 
no significant retinal vascular disease or potential for 
visual loss from retinal arteriolar sclerotic vascular 
disease.

A May 1999 VA genitourinary examination report notes the 
veteran denied weight loss.  Rectal examination showed an 
enlarged soft prostate.

A May 1999 VA hypertension examination report notes the 
service medical records were reviewed and indicated elevated 
blood pressures associated with heavy coffee drinking but did 
not represent actual hypertension.  There was no past or 
current medication for hypertension.  A systolic murmur was 
audible on auscultation.  The chest X-ray showed no active 
chest disease, normal heart size, and fibrosis of the left 
lung.  The diagnosis was normal blood pressure and past 
history of periodic elevation of systolic pressure associated 
with heavy coffee drinking according to notations in the 
service medical records.

A May 1999 VA diabetes mellitus examination report notes the 
claims file and service medical records were reviewed.  The 
examiner noted the service medical records showed an single 
borderline high fasting blood glucose level, subsequent 
levels were within normal limits, there was no glucose in the 
urine, and no signs or symptoms of diabetes.  The report 
notes there were no symptoms of diabetes.  There was a 
systolic murmur.  The diagnosis was that there were no signs, 
symptoms, or evidence of diabetes mellitus.  

The report of a VA audiological evaluation, dated in May 
1999, notes pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
40
45
LEFT
25
20
20
35
45

The average pure tone thresholds were 33 on the right and 30 
on the left.  Speech audiometry revealed speech recognition 
ability of 94 percent bilaterally.  The diagnosis included 
mild to severe sloping sensorineural hearing loss.  

A May 1999 VA chest X-ray report notes minor scarring in the 
left chest with no other active disease.

A July 1999 VA clinical record includes an assessment of 
peripheral occlusive vascular disease.

A July 1999 rating decision granted service connection for 
right ear hearing loss.  A noncompensable disability rating 
for bilateral hearing loss was assigned effective from 
December 1991.

A September 1999 VA gastrointestinal examination report notes 
the veteran had gastroesophageal reflux disease symptoms with 
heart burn.  The report also notes the veteran has a 
cholecystectomy.  There was no weight loss, no malnutrition, 
no bleeding, no dysphagia, and no other residue.  The 
assessment was long history of gastroesophageal reflux 
disease with just dyspepsic symptoms (heartburn) that could 
be controlled with medication.  The assessment also included 
status post cholecystectomy with no residue and indicated 
that the veteran was well nourished, had no anemia, and no 
indication of malnutrition. 

A September 1999 VA optometric clinical record notes 
assessments of age related macular degeneration and 
asthenopic complaints.

A December 1999 VA clinical record notes assessments 
including diabetes mellitus by history and gastroesophageal 
reflux disease.  The records note there was no dullness or 
rales of the lungs.

A February 2000 VA clinical record notes there was a history 
of peptic ulcer disease or gastritis.  There was no dullness 
or rales of the lungs.  The assessments included a history of 
peptic ulcer disease.  

A February 2000 rating decision granted service connection 
for gastroesophageal reflux disease (claimed as ulcer, hiatal 
hernia, and abdominal pain).  The disability was combined 
with the previously service connected cholecystectomy 
residuals as "residuals of cholecystectomy with 
gastroesophageal reflux disease."  A noncompensable 
disability rating was assigned.

Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the RO's most recent 
consideration of the issues on appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  Regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to this case.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As is described in the following sections, except for those 
issues remanded, the Board has concluded that the VCAA 
provisions have been complied with.  Accordingly, the case 
may be reviewed by the Board without prejudice to the 
appellant.

Increased ratings

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2000) 
(Schedule).  The disability ratings are based upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Where a disability is not listed in the Schedule, it will be 
rated under criteria where the functions affected, the 
anatomical localization, and symptomatology are analogous.  
38 C.F.R. § 4.20 (2000).

Residuals of cholecystectomy/
gastroesophageal reflux disease

The record reflects that the veteran was informed of the 
requirements for in increased rating for the residuals of a 
cholecystectomy in the March 1993 statement of the case.  He 
was also advised of the requirements for a compensable rating 
for gastroesophageal reflux disease in the February 2000 
supplemental statement of the case.  The statement of the 
case and the supplemental statements of the case also 
provided the veteran with a summary of the evidence in the 
record used for the determinations and that the evidence did 
not warrant entitlement to an increased rating.  Therefore, 
the veteran has been advised of the evidence necessary to 
substantiate his claim.  The veteran has received VA 
examinations in June 1992, May 1999, and September 1999 
relevant to this claim.  The veteran was provided a January 
1992 letter which advised him that he should submit evidence 
showing that his claimed disabilities have been treated since 
service.  A May 2000 report of a conference between the VA 
decision review officer and the veteran's representative 
indicates the veteran would provide records of treatment at a 
military clinic and his private physician.  The report 
indicates the RO would obtain records of VA treatment which 
have been associated with the claims file.  The veteran has 
not identified specific additional evidence of probative 
value that has not already been sought and associated with 
the claims file.  In sum, the facts relevant to this claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

There are diseases of the digestive system particularly 
within the abdomen which while differing in the site of 
pathology produce a common disability picture that is 
characterized by varying degrees of abdominal distress or 
pain, anemia and disturbances in nutrition.  Consequently, 
certain coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding.  38 C.F.R. § 4.113 (2000).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2000).

Under the criteria of Diagnostic Code 7318 for removal of the 
gall bladder, severe symptoms warrant a 30 percent rating, 
mild symptoms warrant a 10 percent rating.  When it is 
nonsymptomatic, a noncompensable rating is warranted.  
38 C.F.R. § 4.114, Diagnostic Code 7318 (2000). 

Under the criteria of Diagnostic Code 7346 for hiatal hernia, 
a 60 percent disability rating is warranted where there are 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  With 
two or more of the symptoms for the 30 percent evaluation of 
less severity, a 10 percent rating is warranted.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2000). 

Under the criteria of Diagnostic Code 7803, a 10 percent 
rating is warranted for a superficial scar that is poorly 
nourished with repeated ulceration.  Diagnostic Code 7804 
provides that a 10 percent disability rating is warranted for 
a superficial scar that is tender and painful on objective 
demonstration.  The provisions of Diagnostic Code 7805 
indicate that other scars will be rated based on limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2000).  

The veteran is service connected for removal of his gall 
bladder.  The June 1992 VA examination report notes the 
veteran claimed there was no sequelae of the removal of the 
gall bladder other than a scar.  A September 1999 VA 
gastrointestinal examination report notes the veteran had a 
cholecystectomy with no residue and indicated that the 
veteran was well nourished, had no anemia, and no indication 
of malnutrition.  Therefore, the medical evidence shows there 
were no symptoms attributed to the removal of the gall 
bladder and a noncompensable disability rating is thus 
warranted under the criteria of Diagnostic Code 7318.  
38 C.F.R. § 4.114, Diagnostic Code 7318 (2000). 

The June 1992 VA examination report indicates that the only 
sequelae of the gall bladder removal was a well healed scar.  
The report notes there was no disfigurement, ulceration, 
depression or elevation, attachment, or tenderness of the 
scar.  Records subsequent to this examination report do note 
the presence of the scar but do not describe it.  However, 
since a scar is a static disability and there is no 
allegation that it has increased in severity over what is 
described in the June 1992 VA examination report, the 
description of the scar in the June 1992 VA examination 
report provides a current description.  The medical evidence 
does not show that the scar is poorly nourished with repeated 
ulceration, or that it is tender and painful on objective 
demonstration.  Additionally, there is no limitation of 
function shown due to the scar.  Accordingly, a compensable 
disability rating due to the cholecystectomy scar is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2000).

Service connection for gastroesophageal reflux disease was 
granted in February 2000.  A specific appeal for an increased 
rating for gastroesophageal reflux disease was not perfected.  
However, the disability rating for gastroesophageal reflux 
disease has been combined with rating for the residuals of 
the cholecystectomy for which an appeal has been perfected.  
38 C.F.R. §§ 4.113, 4.114 (2000).  Accordingly, the appeal 
for an increased rating for the residuals of the 
cholecystectomy will also include consideration of an 
increased rating for gastroesophageal reflux disease.  

The Schedule does not contain rating criteria specifically 
for gastroesophageal reflux disease [principle 
characteristics are heartburn and regurgitation, Dorland's 
Illustrated Medical Dictionary 482 (28th ed. 1994)].  
Therefore, the disability must be rated under criteria where 
the symptoms, functions affected, and localization are 
analogous.  The rating criteria of Diagnostic Code 7346 for 
hiatal hernia provide rating criteria that are analogous 
since the symptoms, functions affected, and localization are 
similar.  Therefore, the disability resulting from the 
gastroesophageal reflux disease will be considered under the 
criteria of Diagnostic Code 7346.  38 C.F.R. §§ 4.20, 4.114, 
Diagnostic Code 7346 (2000).

The June 1992 VA examination report notes the veteran denied 
symptoms of heartburn, reflux, or abdominal pain.  An August 
1996 upper GI radiographic examination report notes that 
gastroesophageal reflux was demonstrated.  September, 
October, and November 1998 private medical records note an 
assessment of dyspepsia.  A November 1998 VA clinical record 
notes the veteran's gastroesophageal reflux disease was 
controlled with medication.  A May 1999 VA examination report 
notes the veteran had a long history of gastroesophageal 
reflux disease that was controlled with medication.  A 
September 1999 VA examination report notes there was no 
weight loss, no malnutrition, no bleeding, and no dysphagia.  
The assessment was that there was a long history of 
gastroesophageal reflux disease with just dyspepsic symptoms 
described as heartburn controlled with medication.  This 
evidence shows the veteran's gastroesophageal reflux was 
controlled with medication and that the most pronounced 
symptom was dyspepsic heartburn.  Since there were no other 
symptoms described in the medical evidence and the heartburn 
was controlled with medication, the veteran had at the most 
mild symptoms of epigastric distress and substernal pain.  
Under the criteria of Diagnostic Code 7346, such mild 
symptoms warrant a 10 percent disability rating.  The medical 
evidence does not show that there is any impairment of health 
due to the gastroesophageal reflux disease to warrant a 
rating greater than 10 percent.  38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7346 (2000).

Based on the above, the veteran's gastroesophageal reflux 
disease warrants a 10 percent disability rating, but no more.  
Since the gastroesophageal reflux disease is rated under the 
criteria of Diagnostic Code 7346 and the removal of the gall 
bladder is rated under Diagnostic Code 7318, only a single 
disability rating is assigned.  Therefore, a 10 percent 
disability rating is warranted for the residuals of 
cholecystectomy with gastroesophageal reflux disease.  
38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.20, 4.114, 4.118, Diagnostic 
Codes 7318, 7346, 7803, 7804, 7805 (2000); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Bilateral hearing loss

The record reflects that the veteran was informed of the 
requirements for in increased rating for hearing loss in the 
March 1993 statement of the case.  The statement of the case 
and the supplemental statements of the case provided the 
veteran with a summary of the evidence in the record used for 
the determination and that the evidence did not warrant 
entitlement to an increased rating for hearing loss.  
Therefore, the veteran has been advised of the evidence 
necessary to substantiate his claim.  The veteran has 
received VA audiological examinations in June 1992 and May 
1999.  The veteran was provided a January 1992 letter which 
advised him that he should submit evidence showing that his 
claimed disabilities have been treated since service.  A May 
2000 report of a conference between the VA decision review 
officer and the veteran's representative indicates the 
veteran would provide records of treatment at a military 
clinic and his private physician.  The report indicates the 
RO would obtain records of VA treatment which have been 
associated with the claims file.  The veteran has not 
identified specific additional evidence of probative value 
that has not already been sought and associated with the 
claims file.  In sum, the facts relevant to this claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The veteran originally perfected an appeal for an increased 
disability rating for left ear hearing loss.  A July 1999 
rating decision granted service connection for right ear 
hearing loss, effective from the date of the veteran's claim.  
Since the right ear is now also service connected, the 
veteran's appeal for an increased disability rating will 
address bilateral hearing loss.

The degree of compensation appropriate for service-connected 
hearing loss disability is determined by application of the 
criteria set forth in the Schedule.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based on the degree of hearing 
impairment as determined by audiological evaluation.  The 
average pure tone threshold is the average decibel loss at 
1000, 2000, 3000, and 4000 Hertz.  Evaluations derived from 
the rating schedule are intended to make proper allowance for 
improvement by hearing aids.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 through 
6110 (1998).  The assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345 (1992). 

Revised rating criteria for ear diseases, including hearing 
loss, were promulgated in May 1999.  64 Fed. Reg. 25,202 
(1999).  The veteran is entitled to have his claim considered 
under both the original and the revised criteria, and have 
the most favorable criteria applied to his claim.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, there was no 
change to the tables used to determine the degree of hearing 
loss disability in the revised criteria.  The criteria 
continue to provide evaluations of bilateral defective 
hearing that range from noncompensable to 100 percent with 
the average pure tone threshold remaining the average decibel 
loss at 1000, 2000, 3000, and 4000 Hertz.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2000).  

The June 1992 VA audiological evaluation report notes the 
average pure tone thresholds were 26 decibels in the right 
ear and 24 decibels in the left ear.  Speech recognition 
ability was 100 percent bilaterally.  When these average pure 
tone thresholds and speech recognition values are applied to 
Table VI, Numeric Designation of Hearing Impairment, the 
numeric designation is I for both ears.  The May 1999 VA 
audiological evaluation report notes the average pure tone 
thresholds were 33 decibels in the right ear and 30 decibels 
in the left ear.  Speech recognition ability was 94 percent 
bilaterally.  When these average pure tone thresholds and 
speech recognition values are applied to Table VI, Numeric 
Designation of Hearing Impairment, the numeric designation is 
again I for both ears.  When the numeric designation values 
derived from both VA audiological evaluations are applied to 
Table VII, Percentage Evaluation for Hearing Impairment, the 
disability rating is noncompensable under both the original 
and revised rating criteria.  38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Codes 6100 through 6110 (1998); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2000).  

A noncompensable disability rating is warranted for the 
veteran's hearing loss disability.  This is consistent with 
the disability rating assigned.  Accordingly, the 
preponderance of the evidence is against the claim for an 
increased disability rating for bilateral hearing loss.  
38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 
6100 through 6110 (1998); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


Hemorrhoids

The record reflects that the veteran was informed of the 
requirements for an increased rating for hemorrhoids in the 
March 1993 statement of the case.  The statement of the case 
and the supplemental statements of the case provided the 
veteran with a summary of the evidence in the record used for 
the determinations and that the evidence did not warrant 
entitlement to an increased rating.  Therefore, the veteran 
has been advised of the evidence necessary to substantiate 
his claim.  The veteran has received VA examinations in June 
1992 and May 1999 relevant to this claim.  The veteran was 
provided a January 1992 letter which advised him that he 
should submit evidence showing that his claimed disabilities 
have been treated since service.  A May 2000 report of a 
conference between the VA decision review officer and the 
veteran's representative indicates the veteran would provide 
records of treatment at a military clinic and his private 
physician.  The report indicates the RO would obtain records 
of VA treatment which have been associated with the claims 
file.  The veteran has not identified specific additional 
evidence of probative value that has not already been sought 
and associated with the claims file.  In sum, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA.  38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The criteria of Diagnostic Code 7336 provide that external or 
internal hemorrhoids with persistent bleeding and secondary 
anemia or fissures warrant a 20 percent disability rating.  
Large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences warrant a 10 
percent disability rating.  Mild or moderate hemorrhoids 
warrant a noncompensable rating.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2000).

The June 1992 VA examination report notes the veteran claimed 
that he did not have hemorrhoids.  There was no evidence of 
hemorrhoids.  A May 1999 VA examination report notes there 
was no evidence of hemorrhoids or bleeding.  This evidence 
shows that the veteran's hemorrhoids, if present, are at most 
mild.  Mild hemorrhoids under the criteria of Diagnostic Code 
7336 warrant a noncompensable disability rating.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2000).

A noncompensable disability rating is warranted for the 
veteran's hemorrhoids.  This is consistent with the 
disability rating currently assigned.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for hemorrhoids.  
38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 
(2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Perianal folliculitis

The record reflects that the veteran was informed of the 
requirements for an increased rating for perianal 
folliculitis in the March 1993 statement of the case.  The 
statement of the case and the supplemental statements of the 
case provided the veteran with a summary of the evidence in 
the record used for the determination and that the evidence 
did not warrant entitlement to an increased rating.  
Therefore, the veteran has been advised of the evidence 
necessary to substantiate his claim.  The veteran has 
received VA examinations in June 1992 and May 1999 relevant 
to this claim.  The veteran was provided a January 1992 
letter which advised him that he should submit evidence 
showing that his claimed disabilities have been treated since 
service.  A May 2000 report of a conference between the VA 
decision review officer and the veteran's representative 
indicates the veteran would provide records of treatment at a 
military clinic and his private physician.  The report 
indicates the RO would obtain records of VA treatment which 
have been associated with the claims file.  The veteran has 
not identified specific additional evidence of probative 
value that has not already been sought and associated with 
the claims file.  In sum, the facts relevant to this claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Schedule does not contain rating criteria specifically 
for perianal folliculitis [inflammation of a follicle or 
follicles, Dorland's Illustrated Medical Dictionary, 647 
(28th ed. 1994)].  Therefore, the disability must be rated 
under criteria where the symptoms, functions affection, and 
localization are analogous.  The rating criteria of 
Diagnostic Code 7806 for eczema address skin ulceration, 
exfoliation, and crusting as symptoms, and is the most 
closely analogous rating criteria in the Schedule.  
Therefore, the perianal folliculitis will be considered under 
the criteria of Diagnostic Code 7806.  38 C.F.R. §§ 4.20, 
4.118, Diagnostic Code 7806 (2000).

Diagnostic Code 7806, entitled "Eczema" provides that a 50 
percent rating is warranted for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  A 
30 percent rating is warranted for constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 10 
percent rating is warranted where there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  With slight, if any, exfoliation, exudation 
or itching on a nonexposed surface or small area, a 
noncompensable disability rating is warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2000).

The June 1992 VA examination report notes there was an 
inflamed follicle in the perirectal area.  A February 1993 
service department clinical records notes there was a 
perirectal abscess.  However, the May 1999 VA anus and rectum 
examination report notes that the veteran denied treatment 
for any rectal problems.  Additionally, the diagnosis notes 
the rectal examination was normal.  The inflamed follicle and 
the abscess noted in 1992 and 1993 are in a small area since 
there was only a single inflamed follicle and abscess.  
Additionally, the perirectal area is nonexposed.  
Furthermore, no symptoms were noted in May 1999.  Therefore, 
the perianal folliculitis more nearly approximates the 
criteria for a noncompensable rating under the criteria of 
Diagnostic Code 7806 since the symptoms were slight and 
involved an area that was small and nonexposed.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2000).

The evidence in the record warrants a noncompensable 
disability rating which is consistent with the disability 
rating currently assigned.  Accordingly, the preponderance of 
the evidence is against the claim for an increased disability 
rating for perianal folliculitis.  38 U.S.C.A. §§ 1155, 5100, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.20, 4.118, Diagnostic Code 7806 (2000); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2000).  The disease entity must be identified and 
shown to be chronic during service.  In the absence of 
chronicity, continuity of symptomatology following discharge 
is required.  38 C.F.R. § 3.303(b) (2000).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

Brain concussion

As an initial matter, it is noted that the veteran has had 
two periods of service.  Following his first period of 
service from June 1954 to December 1957, the veteran filed a 
claim for benefits seeking service connection for the 
residuals of a brain concussion.  In a January 1966 rating 
decision, service connection for the residuals of a brain 
concussion was denied.  The veteran was advised of this 
determination in a February 1966 letter and he did not submit 
a timely notice of disagreement.  Accordingly, the January 
1966 decision became a final determination concerning service 
connection for the residuals of a brain concussion incurred 
during his service from June 1954 to December 1957.  
38 U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).  Such a claim may be reopened 
upon the receipt of evidence which is new and material.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  
However, in this case the veteran had subsequent service from 
November 1966 to May 1986.  He has not sought to reopen the 
claim for service connection based on his service from 1954 
to 1957 with new and material evidence.  Therefore, this 
claim for service connection for the residuals of a brain 
concussion will only address the evidence relevant to the 
veteran's second period of service from November 1966 to May 
1986.  

The record reflects that the veteran was informed of the 
requirements for service connection for the residuals of a 
brain concussion in the March 1993 statement of the case.  
The statement of the case and the supplemental statements of 
the case provided the veteran with a summary of the evidence 
in the record used for the determination and that the 
evidence did not warrant a grant of service connection.  
Therefore, the veteran has been advised of the evidence 
necessary to substantiate his claim.  The service medical 
records have been obtained.  The veteran was provided a 
January 1992 letter which advised him that he should submit 
evidence showing that his claimed disabilities have been 
treated since service.  A May 2000 report of a conference 
between the VA decision review officer and the veteran's 
representative indicates the veteran would provide records of 
treatment at a military clinic and his private physician.  
The report indicates the RO would obtain records of VA 
treatment which have been associated with the claims file.  
The veteran has not identified specific additional VA or 
private evidence of probative value that has not already been 
sought and associated with the claims file.  The veteran has 
received a May 1999 VA peripheral nerves examination that 
included a neurological evaluation.  Since there is a 
complete absence of any evidence that the veteran had a 
concussion or head injury during service and that there is no 
evidence of any current concussion or head injury residuals, 
further examination is not necessary to equitably decide this 
claim.  In sum, the facts relevant to this claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)). 

The service medical records from 1966 to 1986 do not show a 
brain concussion or any head injury.  The report of medical 
history, dated in February 1986 for retirement, notes the 
veteran denied having a head injury.  Additionally, reports 
of medical examination, dated in September 1970, December 
1976, February 1981, and February 1986, all note the clinical 
evaluation of the head and neurologic system was normal.  
Accordingly, there is no evidence of any brain concussion or 
head injury during the period of service from 1966 to 1986.  
There is no competent evidence showing current residuals of a 
brain concussion that are attributed to service.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for the residuals of a 
brain concussion.  38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 
5103A, 5107, 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156, 3.160(d), 3.303, 20.302(a) (2000); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

Cardiovascular disability to include hypertension

The record reflects that the veteran was informed of the 
requirements for service connection for a cardiovascular 
disability in the March 1993 statement of the case.  The 
statement of the case and the supplemental statements of the 
case provided the veteran with a summary of the evidence in 
the record used for the determination and that the evidence 
did not warrant a grant of service connection.  Therefore, 
the veteran has been advised of the evidence necessary to 
substantiate his claim.  The service medical records have 
been obtained.  The veteran was provided a January 1992 
letter which advised him that he should submit evidence 
showing that his claimed disabilities have been treated since 
service.  A May 2000 report of a conference between the VA 
decision review officer and the veteran's representative 
indicates the veteran would provide records of treatment at a 
military clinic and his private physician.  The report 
indicates the RO would obtain records of VA treatment which 
have been associated with the claims file.  The veteran has 
not identified specific additional evidence of probative 
value that has not already been sought and associated with 
the claims file.  The veteran has received a VA general 
medical examination in June 1992, a VA arteries and veins 
examination in May 1999, and a VA hypertension examination in 
May 1999.  The May 1999 hypertension examination included an 
evaluation of the heart.  Since there is a complete absence 
of any evidence that the veteran had a cardiac disorder 
(other than isolated elevated blood pressure values) during 
service, further examination to equitably decide this claim 
is not necessary.  In sum, the facts relevant to this claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)). 

Where a veteran served continuously for ninety (90) days or 
more and cardiovascular disease (including hypertension) 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309(a) 
(2000).  

Under the provisions of Diagnostic Code 7101 for hypertensive 
vascular disease (essential arterial hypertension) in effect 
at the time the veteran initiated his claim, a 10 percent 
rating is warranted where the diastolic pressure is 
predominantly 100 or more and a 20 percent disability rating 
is warranted where there the diastolic pressure is 
predominantly 110 or more with definite symptoms.  
Additionally, a 40 percent disability rating is warranted 
where the diastolic pressure is predominantly 120 or more 
with moderately severe symptoms and a 60 percent rating is 
warranted when the diastolic pressure is predominantly 130 or 
more with severe symptoms.  When continuous medication is 
shown necessary for the control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a minimum rating of 10 percent will be assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1996).

In December 1997, new rating criteria for the cardiovascular 
system were promulgated.  62 Fed.Reg. 65,207 (1997).  The 
veteran is entitled to have his claim considered under the 
old and new criteria, and have the criteria most favorable to 
his claim applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Under the criteria of Diagnostic Code 7101 for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), where the diastolic pressure is 
predominantly 130 or more, a 60 percent rating is warranted.  
Where the diastolic pressure is predominantly 120 or more, a 
40 percent rating is warranted.  With diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more, a 20 percent rating is warranted.  With 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or where there is a 
history of diastolic pressure predominantly 100 or more which 
requires continuous medication for control, a 10 percent 
rating is warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2000).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 Note 1 (2000).

The service medical records note the veteran had blood 
pressure values during service where the diastolic pressure 
was 90 or higher.  However, there are other numerous other 
blood pressure values where the diastolic pressure is less 
than 90.  An August 3, 1973, clinical record notes an 
impression of minimal hypertension probably due to anxiety.  
However, this impression was not based on readings taken two 
or more times on at least three different days.  Therefore, 
this impression or diagnosis of hypertension was not 
confirmed.  Additionally, in July 1979, a five day blood 
pressure check only showed one day with a diastolic pressure 
value of greater than 90.  All other diastolic values were 
less than 90.  Therefore, hypertension was not diagnosed and 
the remainder of the service medical records do not show a 
diagnosis of hypertension, nor is it otherwise demonstrated.  
Additionally, the June 1992 VA examination report notes there 
was a history of isolated elevated blood pressure values but 
insufficient evidence to make a diagnosis of essential 
hypertension.  A May 1999 VA hypertension examination report 
notes the service medical records were reviewed and showed 
elevated blood pressures associated coffee drinking that did 
not represent actual hypertension.  There was also no past 
use of medication for hypertension.  Accordingly, 
hypertension was not diagnosed during service.  38 C.F.R. 
§§ 3.303, 4.104, Diagnostic Code 7101 Note 1 (2000).

The service medical records do not show any diagnosis of a 
cardiac disorder.  Reports of medical examination, dated in 
November 1957, September 1970, December 1976, February 1981, 
and February 1986, all note the clinical evaluation of the 
heart was normal.  Accordingly, there is no evidence of any 
cardiac disease during service.  38 C.F.R. §§ 3.303 (2000).

The veteran retired from service in May 1986.  A July 1986 
service department clinical record notes blood pressure was 
150/90 and an August 1986 service department record notes 
blood pressure was 132/90.  None of the records from within 
one year of retirement from service show that the veteran was 
on medication for any hypertension and the May 1999 VA 
hypertension examination report specifically shows there was 
no past use of medication for hypertension.  Therefore, there 
was no compensably disabling hypertension within one year of 
retirement from service nor is there any evidence of any 
other cardiovascular disease within one year of retirement.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1996); 38 C.F.R. 
§§ 3.307, 3.309(a), 4.104, Diagnostic Code 7101 (2000)  

A March 1998 private clinical note indicates the veteran had 
lower extremity claudication and an April 1998 private 
medical record notes the veteran had left iliofemoral 
occlusive disease.  A June 1998 private clinical record notes 
the veteran believed he had peripheral vascular disease since 
his feet had been cold for over 30 years.  Additionally, a 
May 1999 VA examination report notes the veteran had 
peripheral vascular disease in the lower extremities.  
However, the November 1957, September 1970, December 1976, 
February 1981, and February 1986 reports of medical 
examination all show the clinical evaluation of the vascular 
system and lower extremities was normal.  The February 1986 
report of medical history does note that the veteran 
complained of cramps in the legs.  However, as noted, the 
February 1986 report of medical examination shows the 
vascular system and lower extremities were normal.  
Accordingly, there is no competent medical evidence of 
peripheral vascular disease during service and there is no 
medical evidence linking any current peripheral vascular 
disease to service.  38 C.F.R. § 3.303 (2000).

The May 1999 VA hypertension and diabetes mellitus 
examination reports note there was a systolic murmur.  
However, the examination report notes the service medical 
records were reviewed and it does not indicate that the 
murmur is related to service.  Additionally, the service 
medical records do not show a murmur and, as noted above, 
reports of medical examination show the clinical evaluation 
of the heart was normal.  Accordingly, there is no evidence 
of a systolic murmur and no evidence linking any current 
murmur to service.  38 C.F.R. § 3.303 (2000).  Finally, while 
there were isolated findings of ocular hypertension on 
isolated occasions, such disorder has not currently been 
demonstrated, and thus is not subject to service connection.

A cardiovascular disorder including hypertension was not 
present during service nor was any cardiovascular disorder 
present to a compensable degree within one year of discharge 
from service.  Accordingly, the preponderance of the evidence 
is against the claim for service connection for a 
cardiovascular disability including hypertension.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1996); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 4.104, Diagnostic Code 7101 (2000); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

Diabetes mellitus

The record reflects that the veteran was informed of the 
requirements for service connection for diabetes mellitus in 
the March 1993 statement of the case.  The statement of the 
case and the supplemental statements of the case provided the 
veteran with a summary of the evidence in the record used for 
the determination and that the evidence did not warrant a 
grant of service connection.  Therefore, the veteran has been 
advised of the evidence necessary to substantiate his claim.  
The service medical records have been obtained.  The veteran 
was provided a January 1992 letter which advised him that he 
should submit evidence showing that his claimed disabilities 
have been treated since service.  A May 2000 report of a 
conference between the VA decision review officer and the 
veteran's representative indicates the veteran would provide 
records of treatment at a military clinic and his private 
physician.  The report indicates the RO would obtain records 
of VA treatment which have been associated with the claims 
file.  The veteran has not identified specific additional 
evidence of probative value that has not already been sought 
and associated with the claims file.  The veteran has 
received a VA general medical examination in June 1992 that 
addressed the claimed diabetes mellitus and a May 1999 VA 
diabetes mellitus examination.  In sum, the facts relevant to 
this claim have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.  Therefore, the veteran will not be prejudiced 
as a result of the Board deciding this claim without first 
affording the RO an opportunity to consider the claim in 
light of the VCAA.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 

Where a veteran served continuously for ninety (90) days or 
more and diabetes mellitus becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309(a) (2000).  

A July 1977 service medical record notes a glucose tolerance 
test was borderline high and a July 1977 consultation sheet 
notes a provisional diagnosis of borderline diabetic.  
However, a January 1978 clinical record entry notes the blood 
sugar was normal.  Additionally, reports of medical 
examination, dated in February 1981 and February 1986, note 
the endocrine system was normal and urinalysis was negative 
for sugar.  The February 1986 report of medical history notes 
the veteran denied a personal history of diabetes.  
Furthermore, the May 1999 VA diabetes mellitus examination 
report notes the service medical records were reviewed and 
there was a single borderline high fasting blood glucose 
level but that subsequent levels were within normal limits 
with no signs or symptoms of diabetes.  Since there was only 
a provisional diagnosis based on a single episode of elevated 
glucose and the endocrine system was assessed as normal 
during the remainder of the veteran's service, the single 
episode of elevated glucose does not constitute a diagnosis 
of diabetes mellitus during service.  Accordingly, diabetes 
mellitus was not diagnosed during service.  38 C.F.R. § 3.303 
(2000).

There is no evidence of diabetes mellitus within one year of 
retirement from service.  38 C.F.R. §§ 3.307, 3.309(a) 
(2000).  

The May 1999 VA diabetes mellitus examination report notes 
that there were no signs, symptoms, or evidence of diabetes 
mellitus.  In the absence of a present disability, there is 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Diabetes mellitus was not diagnosed during service and there 
is no evidence of diabetes within one year of retirement from 
service.  The evidence also shows that the veteran does not 
currently have diabetes mellitus.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
for service connection for diabetes mellitus.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Hyperopia, myopia, and presbyopia

The record reflects that the veteran was informed of the 
requirements for service connection for hyperopia, myopia, 
and presbyopia in the March 1993 statement of the case.  The 
statement of the case and the supplemental statements of the 
case provided the veteran with a summary of the evidence in 
the record used for the determination and that the evidence 
did not warrant a grant of service connection.  Therefore, 
the veteran has been advised of the evidence necessary to 
substantiate his claim.  The service medical records have 
been obtained.  The veteran was provided a January 1992 
letter which advised him that he should submit evidence 
showing that his claimed disabilities have been treated since 
service.  A May 2000 report of a conference between the VA 
decision review officer and the veteran's representative 
indicates the veteran would provide records of treatment at a 
military clinic and his private physician.  The report 
indicates the RO would obtain records of VA treatment which 
have been associated with the claims file.  The veteran has 
not identified specific additional evidence of probative 
value that has not already been sought and associated with 
the claims file.  The veteran has received VA eye 
examinations in June 1992 and May 1999.  In sum, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA.  38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2000).

February 1980 and February 1981 optometry clinical records 
note mixed astigmatism [unequal curvature of the refractive 
surfaces of the eye, Dorland's Illustrated Medical Dictionary 
151 (28th ed. 1994)] and presbyopia [impairment of vision due 
to advancing age, Dorland's Illustrated Medical Dictionary 
1349 (28th ed. 1994)].  The February 1981 report of medical 
examination notes there was decreased visual acuity that was 
corrected.  A January 1986 optometry clinical record notes 
undercorrected astigmatism hyperopia [error of refraction 
where the focus is behind the retina, Dorland's Illustrated 
Medical Dictionary 797 (28th ed. 1994)] and myopic [error of 
refraction where the focus is in front of the retina, 
Dorland's Illustrated Medical Dictionary 1095 (28th ed. 
1994)] astigmatism.  The February 1986 report of medical 
examination for retirement notes there was defective near and 
distant vision that was adequately corrected.  There is no 
evidence in the service medical records of any disease or 
injury to the eyes.  The reports of medical examination, 
dated in November 1957, September 1970, December 1976, 
February 1981, and February 1986, all note the clinical 
evaluation of the eyes, ophthalmoscopic (except the November 
1957 examination), pupils, and ocular motility was normal.  
Additionally, the veteran indicated that he had not had eye 
trouble in the February 1986 report of medical history.  
Therefore, there is no evidence of any eye injury or disease 
in service.  In the absence of disease or injury of the eyes 
during service, the decreased visual acuity is a refractive 
error of the eyes.  Refractive errors of the eyes are not 
diseases or injuries for which service connection can be 
granted.  38 C.F.R. §§ 3.303, 4.9 (2000).  Accordingly, there 
is no basis for entitlement to service connection.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

There is no evidence of any eye injury or disease during 
service.  The veteran only had refractive errors of the eyes.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for hyperopia, myopia, and presbyopia.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 4.9 (2000); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). 

Glaucoma

The record reflects that the veteran was informed of the 
requirements for service connection for glaucoma in the March 
1993 statement of the case.  The statement of the case and 
the supplemental statements of the case provided the veteran 
with a summary of the evidence in the record used for the 
determination and that the evidence did not warrant a grant 
of service connection.  Therefore, the veteran has been 
advised of the evidence necessary to substantiate his claim.  
The service medical records have been obtained.  The veteran 
was provided a January 1992 letter which advised him that he 
should submit evidence showing that his claimed disabilities 
have been treated since service.  A May 2000 report of a 
conference between the VA decision review officer and the 
veteran's representative indicates the veteran would provide 
records of treatment at a military clinic and his private 
physician.  The report indicates the RO would obtain records 
of VA treatment which have been associated with the claims 
file.  The veteran has not identified specific additional 
evidence of probative value that has not already been sought 
and associated with the claims file.  The veteran has 
received VA eye examinations in June 1992 and May 1999.  In 
sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding this claim without first affording the RO an 
opportunity to consider the claim in light of the VCAA.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)). 

The reports of medical examination, dated in November 1957, 
September 1970, December 1976, February 1981, and February 
1986, all note the clinical evaluation of the eyes, 
ophthalmoscopic (except the November 1957 examination), 
pupils, and ocular motility was normal.  A January 1986 
clinical record notes that intraocular tension was 24 
bilaterally.  A March 1986 clinical record notes that the 
veteran was found to have elevated intraocular pressures in 
January 1986.  The impression was no evidence of glaucoma-
glaucoma suspect.  Therefore, while glaucoma was suspected 
near the end of the veteran's service, it was not diagnosed.  
38 C.F.R. § 3.303(a) (2000).

A December 1988 service department clinical record notes an 
impression of ocular hypertension.  However, an October 1989 
service department clinical record notes the intraocular 
pressure was normal.  A July 1990 service department clinical 
record notes an assessment of glaucoma suspect and an August 
1990 service department clinical record notes ocular 
hypertension glaucoma suspect.  A June 1992 VA ophthalmology 
examination report does not show a diagnosis of glaucoma and 
September 1993 service department clinical records do not 
show glaucoma.  Additionally, a June 1996 private clinical 
record only notes cataracts and age related macular 
degeneration.  Therefore, while glaucoma was suspected in 
1990, there is no diagnosis of the disorder following 
service.  38 C.F.R. § 3.303(b) (2000).  Finally, a May 1999 
VA eye examination report notes that there was no present 
evidence of glaucoma and no significant risk for glaucoma in 
the future.  In the absence of a present disability, there is 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Glaucoma was not diagnosed during service and there is no 
diagnosis of glaucoma following service.  Additionally, the 
veteran does not currently have glaucoma.  Accordingly, the 
preponderance of the evidence is against the claim for 
service connection for glaucoma.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. § 3.303 
(2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 

Rectal irritation

As an initial matter, the Board notes that the veteran has 
been granted service connection for hemorrhoids which are in 
the area of the rectum.  Additionally, service connection for 
perianal folliculitis has been established.  Therefore, this 
decision will address whether there is any other rectal 
disorder for which service connection may be warranted.

The record reflects that the veteran was informed of the 
requirements for service connection for rectal 
disorder/irritation in the March 1993 statement of the case.  
The statement of the case and the supplemental statements of 
the case provided the veteran with a summary of the evidence 
in the record used for the determination and that the 
evidence did not warrant a grant of service connection.  
Therefore, the veteran has been advised of the evidence 
necessary to substantiate his claim.  The service medical 
records have been obtained.  The veteran was provided a 
January 1992 letter which advised him that he should submit 
evidence showing that his claimed disabilities have been 
treated since service.  A May 2000 report of a conference 
between the VA decision review officer and the veteran's 
representative indicates the veteran would provide records of 
treatment at a military clinic and his private physician.  
The report indicates the RO would obtain records of VA 
treatment which have been associated with the claims file.  
The veteran has not identified specific additional evidence 
of probative value that has not already been sought and 
associated with the claims file.  The veteran received a VA 
examination in June 1992 that examined the perianal area and 
a VA anus and rectum examination in May 1999.  In sum, the 
facts relevant to this claim have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA.  Therefore, the veteran will not 
be prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA.  38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

A March 1973 clinical record notes the veteran complained of 
intermittent itching of the anus and a May 1974 clinical 
record notes a recurrent furuncle versus a perirectal 
abscess.  A May 1975 clinical record entry notes an 
impression of pruritus ani and a February 1976 clinical 
record notes an assessment of rectal irritation.  Clinical 
record entries in August 1976 note a perirectal abscess.  
However, reports of medical examination, dated in November 
1957, September 1970, December 1976, February 1981, and 
February 1986, all note that the clinical evaluation of the 
rectum and anus was normal.  Additionally, the December 1976, 
February 1981, and February 1986, examination reports all 
note the rectum was normal to digital examination.  
Furthermore, the February 1986 report of medical history 
notes the veteran denied rectal disease.  Accordingly, the 
rectal irritation noted during service or any other rectal 
condition (with the exception of hemorrhoids and the 
perirectal abscess/folliculitis) was acute.  The veteran did 
not complain of a rectal disorder at retirement nor was a 
rectal disorder noted at retirement.  Accordingly, a chronic 
rectal condition/irritation was not present during service.  
38 C.F.R. § 3.303(a), (b) (2000).

The June 1992 VA examination report notes the veteran claimed 
that he had perianal ingrown hairs but not true hemorrhoids, 
and that he had pruritus associated with folliculitis.  The 
report only notes there was an inflamed follicle.  However, 
the veteran has already been granted service connection for 
perianal folliculitis.  A February 1993 service department 
clinical records notes a perirectal abscess.  However, the 
May 1999 VA rectum and anus examination report shows a 
diagnosis of normal anal and rectum examination.  
Accordingly, there is no continuity of any rectal condition 
or irritation disability following service.  38 C.F.R. 
§ 3.303(b) (2000).  Additionally, in the absence of a present 
rectal condition or irritation, there is no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

A chronic rectal condition/irritation (other than hemorrhoids 
and perianal folliculitis) was not present during service.  
There is no continuity of any rectal condition or irritation 
following service nor is there a present rectal condition or 
irritation disability.  Accordingly, the preponderance of the 
evidence is against the claim for service connection for a 
rectal condition or irritation.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. § 3.303 
(2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 

Chest pain/lung disorder

As an initial matter, the veteran is service connected for 
gastroesophageal reflux disease for which, as noted above, a 
principle characteristic is heartburn.  Additionally, as 
noted above, service connection for a cardiovascular disorder 
has been denied.  Accordingly, this decision will address 
whether there is a disorder of the chest other than gastric 
or cardiovascular for which service connection may be 
warranted. 

The record reflects that the veteran was informed of the 
requirements for service connection for chest pain in the 
March 1993 statement of the case.  The statement of the case 
and the supplemental statements of the case provided the 
veteran with a summary of the evidence in the record used for 
the determination and that the evidence did not warrant a 
grant of service connection.  Therefore, the veteran has been 
advised of the evidence necessary to substantiate his claim.  
The service medical records have been obtained.  The veteran 
was provided a January 1992 letter which advised him that he 
should submit evidence showing that his claimed disabilities 
have been treated since service.  A May 2000 report of a 
conference between the VA decision review officer and the 
veteran's representative indicates the veteran would provide 
records of treatment at a military clinic and his private 
physician.  The report indicates the RO would obtain records 
of VA treatment which have been associated with the claims 
file.  The veteran has not identified specific additional 
evidence of probative value that has not already been sought 
and associated with the claims file.  The veteran has 
received a VA general medical examination in June 1992.  The 
service medical records do not show chronic chest pain/lung 
disorder during service and there is no continuity of any 
chest pain/lung disorder following service.  There is also no 
evidence to indicate that any current chest pain/lung 
disorder that may be present is related to service.  
Accordingly, further examination is not necessary to 
equitably decide this claim.  In sum, the facts relevant to 
this claim have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.  Therefore, the veteran will not be prejudiced 
as a result of the Board deciding this claim without first 
affording the RO an opportunity to consider the claim in 
light of the VCAA.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 

A July 1956 clinical record notes pain across the chest with 
a diagnosis of upper respiratory infection.  However, the 
November 1957 report of medical examination at discharge from 
his first period of service shows the lungs and chest were 
normal.  A January 1975 chest X-ray report notes the chest 
was normal and an August 1976 chest X-ray report notes there 
were no distinct abnormalities.  Therefore, there were no 
chronic chest of lung disorders present to this point.  A 
December 1976 pulmonary function study report notes mild 
restrictive defect, borderline.  The December 1976 report of 
medical examination notes the lungs and chest were normal, 
and the chest X-ray was within normal limits.  September 1979 
records note a rib contusion.  Clinical records from January 
to March 1980 records note bronchitis.  However, the February 
1981 report of medical examination notes the lungs and chest 
were normal, and the chest X-ray was normal.  Therefore, any 
chest or lung disorders that may have been present to this 
point were acute.  An August 1983 clinical record notes a 
complaint of chest pain with an assessment of bronchitis and 
chest pain of pleuritic etiology.  A chest X-ray was normal.  
The February 1986 report of medical history notes the veteran 
denied tuberculosis, asthma, shortness of breath, and pain or 
pressure in the chest.  Additionally, the February 1986 
report of medical examination notes the clinical evaluation 
of the lungs and chest, and the chest X-ray were normal.  
Therefore, any chest or lung abnormality noted during service 
was acute and thus no chronic chest or lung disorder was 
present during service.  38 C.F.R. § 3.303(a), (b) (2000).

A December 1973 clinical record entry notes the veteran 
complained of pain in the chest with an impression of 
gastritis/esophagitis and hiatal hernia.  A November 1976 
clinical record entry notes the veteran complained of 
heartburn with an impression of possible peptic ulcer.  A 
December 1976 clinical record entry notes epigastric and left 
subcostal pain with an impression of nervous dyspepsia and 
questionable peptic ulcer.  As noted, the veteran is service 
connected for gastroesophageal reflux disease.  Since the 
medical evidence shows these chest symptoms were of gastric 
origin, these conditions need not be considered in 
determining whether service connection for chest pain is 
warranted.  

A December 1988 service department clinical record notes 
there was slight wheezing in the lungs with an assessment of 
bronchitis.  This was over two years following the veteran's 
retirement from service.  As noted, the last chest symptoms 
noted in the service medical records were in 1983 with the 
lungs and chest being normal at retirement.  Therefore, there 
is no continuity of any chest or lung disorder following 
service.  Additionally, service department clinical records 
in July 1991, October 1991, and November 1991, note 
bronchitis, sinobronchitis, or upper respiratory infection.  
However, the June 1992 VA examination report again notes the 
chest was clear.  Medical records, dated from November 1992 
to January 1995, note atypical chest pain, bronchitis, 
pneumonia, pneumonitis, costochondritis, and upper 
respiratory infection.  However, none of these medical 
records relate these disorders to service.  Additionally, a 
January 1999 VA clinical record notes the chest was 
symmetrical with no dullness or rales of the lungs.  The May 
1999 VA hypertension examination report notes the chest X-ray 
showed no active chest disease.  Additionally, December 1999 
and February 2000 VA clinical records show there was no 
dullness or rales of the lungs.  Accordingly, any chest or 
lung abnormality noted following service was acute and thus 
no chronic chest or lung disorder continued following 
service.  38 C.F.R. § 3.303(b) (2000).  The evidence also 
does not show a current chest or lung disorder.  In the 
absence of a present chest or lung disorder, there is no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).   

A chronic chest disorder was not present during service.  
There is no continuity of any chest or lung disorder 
following service and there is no evidence of a present chest 
or lung disability.  Accordingly, the preponderance of the 
evidence is against the claim for service connection for 
chest pain/lung disorder.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. § 3.303 
(2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 



ORDER

A 10 percent disability rating, but no more, for the 
residuals of a cholecystectomy/ gastroesophageal reflux 
disease is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.  

Entitlement to a compensable disability rating for hearing 
loss is denied.

Entitlement to a compensable disability rating for 
hemorrhoids is denied.

Entitlement to a compensable disability rating for perianal 
folliculitis is denied.

Entitlement to service connection for the residuals of a 
brain concussion is denied.

Entitlement to service connection for a cardiovascular 
disability including hypertension is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for hyperopia, myopia, and 
presbyopia is denied.

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for a rectal 
disorder/irritation is denied.

Entitlement to service connection for chest pain/lung 
disorder is denied.


REMAND

February 1977 service medical records note the veteran had 
left hip pain.  There were no other entries in the service 
medical records and reports of medical examination throughout 
service to retirement note the lower extremities were normal.  
The June 1992 VA examination report notes the veteran 
indicated his claims for service connection for a bilateral 
leg disorder and left hip disorder was in reference to the 
symptom complex associated with a back disorder.  No 
diagnoses for a bilateral leg disorder or a left hip disorder 
were established.  Service connection for lumbar disc disease 
has been established.  Therefore, the Board is uncertain as 
to what disability of the legs and left hip, if any, the 
veteran is claiming.  Accordingly, this case will be returned 
to the RO for the veteran to specify whether he is claiming 
service connection for a disability of the lower extremities 
and the left hip separate from the symptoms of his service 
connected lumbar disc disease.

The medical records in the claims file note the veteran has 
been diagnosed with rheumatoid arthritis with the diagnosis 
being made in 1993.  An August 1999 VA examination report 
addendum notes the veteran was diagnosed with rheumatoid 
arthritis on May 31, 1986, and that the veteran's activities 
in service aggravated symptoms of pain in the hips that was 
retrospectively diagnosed as due to rheumatoid arthritis.  
The examiner did not give a rationale for the opinion that 
activities during service were related to the veteran's 
current hip disorder.  The veteran was discharged from 
service on May 31, 1986, and while the report of medical 
history at retirement from service notes he complained of leg 
cramps, his lower extremities were assessed as normal.  The 
service medical records do not show that he was ever 
diagnosed with rheumatoid arthritis or any other kind of 
arthritis during service.  A May 1999 VA peripheral nerves 
examination report notes pain in the hips that was thought to 
be secondary to osteoarthritis.  The examiner only stated 
that the veteran's condition was at least as likely as not 
related to activity during service.  Additionally, the May 
1999 VA joints examination report notes that service 
activities aggravated the bilateral hip condition.  

With the exception of the one incident of left hip pain in 
1977, the service medical records show the veteran's lower 
extremities were normal throughout service.  The examiners 
did not give a rationale for the opinion that activities 
during service were related to the veteran's current hip 
disorder.  The service medical records do not show that he 
was ever diagnosed with rheumatoid arthritis or any other 
kind of arthritis during service.  Additionally, while the 
examiners indicated the record was reviewed, the examiner 
does not reconcile the lack of complaints or complete lack of 
findings regarding the lower extremities in the service 
medical records with the opinion as to service incurrence.  
Therefore, the Board is unable to determine the basis for the 
opinion.  Accordingly, this case will be returned to the RO 
for further examination of the veteran and review of the 
record to determine whether the claimed disabilities of the 
lower extremities were incurred in service.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran whether 
he is seeking service connection for a 
distinct disability of the left hip and 
lower extremities or whether his claim 
was for service connection for the 
symptoms in the lower extremities of disc 
disease of the lumbar spine.  The veteran 
should be advised that if his claim for 
service connection for a lower extremity 
disability other than a disability 
related to his back, he should, if 
possible, specify the nature of the 
disability for which he is seeking 
service connection.

2.  If the claim is for a disability of 
the left hip and lower extremities other 
than the symptoms of the lumbar disc 
disease, the RO should request the 
veteran to provide the names, addresses 
and approximate dates of treatment or 
evaluation for any health care providers 
who may possess records supportive of his 
claim for service connection for a left 
hip disorder and the claimed bilateral 
leg disability.  When the requested 
information and any necessary 
authorization are received, the RO should 
obtain a copy of all indicated records.

3.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and request him to provide a copy of the 
outstanding records.

4.  Following completion of the above, 
the RO should request that the veteran be 
scheduled for a VA examination for any 
disorder/disability of the lower 
extremities specified by the veteran, if 
indicated.  All appropriate tests and 
studies should be conducted.  The 
examiner must conduct a thorough review 
of the service medical records and the 
medical records in the claims file.  The 
examiner should establish a diagnosis for 
a disorder of the lower extremities 
(other than peripheral vascular disease 
and rheumatoid arthritis for which 
service connection has been denied), 
including any disorder of the lower 
extremities claimed by the veteran.  If 
any disorder is present, including any 
disorder claimed by the veteran, the 
examiner should render an opinion based 
on examination of the veteran, a review 
of the service medical records, and 
review of the post service medical 
records as to whether the claimed 
disorder was incurred in service.  Any 
opinions expressed should include the 
medical rationale for the opinion.  The 
examiner should present all findings, and 
the reasons and bases therefor, in a 
clear, comprehensive, and legible manner 
on the examination report.  The claims 
folder should be made available to the 
examiner for review prior to evaluation 
of the veteran.

5.  Thereafter, the RO should review the 
claims folder and ensure that all 
requested development, including the 
medical examination, has been conducted 
and completed in full.  Then, the RO 
should undertake any other development it 
determines to be required to comply with 
the notification and duty to assist 
requirements of the VCAA and the 
implementing regulations.

6.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether service connection 
for a left hip disorder or a bilateral 
lower extremity disorder can be granted.  

7.  If a decision remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be apprised of the 
applicable period of time within which to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 



